DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s preliminary amendment dated 18 September 2020 is acknowledged. Claims 18, 20, 23, and 24 as amended are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2014/0087178 (“Arai”) in view of US 2011/0259514 (“Boyle”) as evidenced by US 7,649,060 (“Li”), US 5,523,351 (“Colvin”).
	As to claims 18 and 20, Arai teaches a process for producing a fiber reinforced composite (para. 0002). Arai teaches forming a thermosetting resin composition from epoxy resin precursor (para. 0122) and curing agent, with PES5003P (a polyethersulfone, see para. 0081)) and fine thermoplastic particles. Arai teaches examples using MY 9655 (see tables), which is tetraglycidyldiaminodiphenylmethane (para. 0077), therefore a tetrafunctional epoxy (glycidyl) resin precursor. Arai teaches the fine particles are formed from polyamide (paras. 0088-0103, teaching polyamide/nylon based particles) which are thermoplastic and thus have a melting point. Arai does not explicitly state that the polyethersulfone is aromatic, but PES 5003P is known to be an aromatic structure as evidenced by Li, 15:13-24.
	Arai teaches impregnating carbon fiber with the resin composition (para. 0123), and curing to a cure temperature of 180 degrees C, which is in the range required by claims 18 and 21 (para. 0143). Arai further teaches a ramp rate of 1.5 degrees C, which is in the range of claims 18 and 20. Arai teaches gelling at a temperature of 120 degrees C (see, in particular, example 24 para. 0143, where gelling occurs at 257 minutes, which is calculated as occurring while being held at 120 degrees C). While Arai does not explicitly state whether the gel temperature is below the melting temperature of the thermoplastic polyamide particles, Arai teaches that the polyamide particles are most preferred (para. 0034), including nylon-12, which as evidenced by Colvin, 8:35-37, has a melting point of approximately 179 degrees C, which is higher than the gelling temperature of 120 degrees C. As such, it would be obvious to a person of ordinary skill in the art to prepare composites by the method of Arai, using polyamide particles, such as polyamide-12, using the same cure rates, having the melting point above the gelling temperature of the cure cycle.
	Arai differs from the claims in that a trifunctional epoxy resin precursor in addition to the tetrafunctional epoxy resin precursor is not exemplified. However, Arai teaches that the epoxy resins may be used in combination (para. 0025, claim 4), specifically teaching the use of trifunctional aminophenol type epoxy resins such as triglycidyl p-aminophenol (para. 0019. Furthermore, Boyle teaches similar epoxy resin compositions with polyamide toughening particles, and specifically discusses a combination of triglycidyl m-aminophenol (MY0600 or MY0610) with TGDDM (MY720), a tetrafunctional epoxy resin. As such, using such trifunctional epoxy resins in combination is an obvious modification suggested by Arai and Boyle.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2014/0087178 (“Arai”) in view of US 2011/0259514 (“Boyle”) as evidenced by US 7,649,060 (“Li”) and US 5,523,351 (“Colvin”) as applied to claim 18, further as evidenced by Scifinder properties of CAS 31305-94-9 and Scifinder Substance Detail of CAS 76025-19-9 (2022).
As to claim 23, as discussed with respect to claim 18, Arai exemplifies MY 9655 (see tables), which is tetraglycidyldiaminodiphenylmethane (para. 0077). Furthermore, Arai evidences that the MY 0720 and MY0721 taught by Boyle and the MY 9655 taught by Arai are names for CAS 31305-04-9, which as shown by Scifinder properties of CAS 31305-94-9 has the structure of N,N,N’,N’-tetraglycidylaminodiphenylmethane.
Arai teaches that trifunctional epoxy resins may be used in combination, including triglycidyl p-aminophenol, but does not explicitly state the structure of claim 23. As discussed with respect to claim 18, Boyle specifically sets forth a combination of triglycidyl m-aminophenol (MY0600 or MY0610) with TGDDM (MY720), a tetrafunctional epoxy resin. As evidenced by Scifinder properties of CAS 76025-19-9, MY0600 and MY0610 are names for O,N,N-triglycidyl m-aminophenol. 

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2014/0087178 (“Arai”) in view of US 2011/0259514 (“Boyle”) as evidenced by US 7,649,060 (“Li”) and US 5,523,351 (“Colvin”) as applied to claim 18, further in view of US 2010/0222461 (“Bongiovanni”).
As to claim 24, Arai teaches the use of 4,4’-DDS (para. 0084, example 1 in the tables). Arai teaches the curing agents may be used in combination, and that the curing agent may include carboxylic acid dihydrazides (para. 0027), but does not teach a combination of 4,4’-DDS and IDH as recited.
Bongiovanni teaches epoxy resin compositions for prepreg (abstract), specifically teaching combinations of amine curing agents and hydrazide curing agents so as to achieve gelation or cure at lowered temperatures than with amine curing agents alone while retaining tack life, out life, mechanical properties and glass transition temperature (abstract). Bongiovanni et al. teaches 4,4-DDS as an amine curing agent (para. 0062), and isophthalic dihydrazide as the hydrazinde curing agent component (para. 0068).
	It would be obvious to a person of ordinary skill in the art to modify the method of Arai by substituting the combination of 4,4’-DDS and IDH for 4,4’-DDS, as taught by Bongiovanni as appropriate amine and hydrazide curing agents to achieve gelation or cure at lowered temperatures than with amine curing agents alone while retaining tack life, out life, mechanical properties and glass transition temperature, thereby arriving at the invention of claim 24.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764